                   Case 20-22838               Doc 2      Filed 05/12/20 Entered 05/12/20 15:50:47                                 Desc Main
                                                             Document    Page 1 of 2
      Fill in this information to identify the case:

                    Foxtrot United, LLC
      Debtor name __________________________________________________________________

                                              District of Utah
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                         Check if this is an
      Case number (If known):     20-22838
                                  _________________________                                                                                  amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                       12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete             Name, telephone number,     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code       and email address of        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact            debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                           professional          unliquidated,   total claim amount and deduction for value of
                                                                           services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                           government
                                                                           contracts)
                                                                                                                 Total claim, if    Deduction for       Unsecured
                                                                                                                 partially          value of            claim
                                                                                                                 secured            collateral or
                                                                                                                                    setoff
     Browns Drywall
1    1609 S 300 W                             801-226-7519
     Provo, UT, 84601
                                                                                                                                                      53,000.00


     Cody Johnston
2
                                                                                                                                                      26,000.00


     Eckles Paving                                                        Services
3    120 E 13065 S                            801-301-4373
     Draper, UT, 84020
                                                                                                                                                      17,000.00
                                              info@ecklespaving.com
     Provo City Panning
4    330 W 100 S                              801-852-6424
     Provo, UT, 84601                                                                                                                                 10,000.00


     Jones Paint & Glass
5    1250 W 100 N                             801-374-6711
     Provo, UT, 84601                                                                                                                                 10,000.00


     JZW Architects
6    135 E Center St                          801-936-1343
     North Salt Lake, UT, 84054                                                                                                                       6,000.00


     Murray Glass
7    573 Murray Taylorsville Rd               801-262-3364
     Salt Lake City, UT, 84123                                                                                                                        4,000.00


     Provo City Power & Utility
8    251 W 800 N                              801-852-6000
     Provo, UT 84601                                                                                                                                  3,000.00




    Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                               page 1
                 Case 20-22838             Doc 2      Filed 05/12/20 Entered 05/12/20 15:50:47                                  Desc Main
                                                         Document    Page 2 of 2

    Debtor
                  Foxtrot United, LLC
                 _______________________________________________________
                                                                                                                   20-22838
                                                                                             Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number,     Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   and email address of        (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                       professional           unliquidated,   total claim amount and deduction for value of
                                                                       services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                              Total claim, if    Deduction for       Unsecured
                                                                                                              partially          value of            claim
                                                                                                              secured            collateral or
                                                                                                                                 setoff


9




10




11




12




13




14




15




16




17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2
